Title: From John Adams to Elkanah Watson, 7 November 1817
From: Adams, John
To: Watson, Elkanah



Dear Sir
Quincy Nov. 7. 1817

I thank you for your favour of the 2nd. If, 37 years ago, I wrote to you in the character of an Old Man, I must now write in that of a Superannuated one.
When Chief Justice Oliver Said to you in 1782 that he dreaded “me more than any Man in America” he did not explain his reasons. I will not pretend at Present to conjecture more than one. He knew that I was the first Projector of the Impeachment of the Judges; and he believed that Measure to be the critical Event on which the Revolution turned.
Enthusiasm for Agriculture, I have felt, to my cost, in my own Breast, and I dayly See it in my amiable Neighbours Pomroy & Quincy and many others. Far from reproaching or regretting it, I rejoice in it, because it does good. Yours in particular has been very Usefull
When I said that “So many Interests and respectable Societies were against you” I meant that at that time an Anglomanian and an Antigallican Enthusiasm was prevalent and tryumphant in this Quarter, and that you as well as I had given Offence by our Approbation of the War against England.
Moreover I was myself against Advancing you Money because I thought We had no Right to do it; and because I thought as Soon as our Finances would allow, We ought to institute Cattle Shows Exhibitions of Manufacturs & of our own.
I am Sorry you are not to return to Massachusetts because you have been a meritorious Citizen and possess much of the Esteem of your Friend
John Adams